Title: To Thomas Jefferson from Charles Connell, 29 September 1808
From: Connell, Charles
To: Jefferson, Thomas


                  
                     Sir.
                     New York, Sept. 29. 1808.
                  
                  Being the owner of certain lands in the Northern part of this state near the Canada Line, and hearing that there were people in the neighbourhood cutting down timber & making pot-ash without permission, and having never explored the country, I embarked in a sloop the 7 ulto. arrived at Albany the 9th. proceeded to Lansingburgh the 10th. & finding no Stage, & unwilling to wait & lose time, I agreed with the driver of a waggon, loaded with pork, to carry me to Skeinsborough, where I arrived the evening of the 10th. This place is the head of Lake Champlain & is 240 miles distant from New York. Here I had to wait several days for a wind. Skeinsborough & this end of the Lake are shut up by high and inaccessible mountains so that a great part of the year the sun is not seen till mid-day. The north wind brings a fog tainted with the raw smell of mud & decayed vegetables from the lake, which at this season is from 4 to 6 feet lower than in Spring. Intermitting fevers very common. But for being the head of the navagation this place had certainly never been the residence of human beings! The morning fog, opaque & white as new fallen snow, and almost as cold, filling the valley to a certain height, & the tops of barren & inaccessible mountains, emerging as it were out of a sea of cotton-wool, are phoenomena as singular to contemplate as they are beneful in effect. Early on the 16th. the wind was south and fair for going down the lake. The sloop on which I embarked was loaded principally with pork: we arrived at Burlington at sunrise the next morning. Prosperity has here built palaces for aristocracy to reside in. The working class, if I may judge from the samples I fell in with, are the rudest men & the most prophane swearers that can exist. I landed to go to the post-office. The Goal is just opposite. A number of people were at the window. One of them was telling how he and his wife had assisted in taking one of the murderers—“that there villain,” says he, pointing to him, “& if he is not hung, there’s neither law nor justice in the country.” The place was black & dirty, more like a den for wild-beasts, than a prison;—A place more calculated to degrade unfortunate men & render them totally insensible of shame could scarcely be contrived! I hurried away from this disgusting scene. In the afternoon we sailed for Peru, where next morning we got breakfast. Whilst at table the landlord told our Capt. of three men whom he (the Capt.) knew, that had a fortnight before returned from Canada; that they had with them in money the neat profits of their spring, which they divided at his house; that they had in one bag, which was wrapped in a Buffaloes hide, fifteen-hundred Guineas; that they had sold their lumber at thrice the price it had heretofore obtained; and that, but for the embargo, they should not have carried home more half dollars than they now carried Guineas. They intended to reap their wheat, and, as the market for it was very low, to stack it, [&] their fall-seed in the ground & to return into the woods as soon as possible to prepare lumber for the ensuing spring market. In the evening arrived at Plattsburgh, The landlord here told me, that the Canada market had been so brisk for lumber and ashes, that there was not a poor man in debt in the country; that there was also a very profitable trade carried on in smuggling from the province English Goods, particularly articles of non-importation. From hence I went on horseback to view the Lands. The 22nd. August retd. & embarked at Cumberland-Head in a Sloop having on board 66 bbs. ashes & 9 Firkins Butter seized the day before by Gen. Woolsey for attempting to pass the line to Canada. In the evening arrived again at Burlington. At the Tavern, where I lodged, I found some intelligent & communicative travellers. One was direct from Quebec. He told me, that on the heights of Abraham the English were constructing a number of round stone Towers; that the Governor had expressed his opinion, that the province was & would be found to be, of greater value to England that it had ever yet been supposed. That provisions were scarce; that the pork, of which I had seen so much, was principally for Quebec, from whence it was shipped to Halifax, the W. Indies, &c. That pot-ash had actually been worth $300. three hundred dollars per Ton but was now lower; that bills on London were at a discount of 7 per Cent. and that he had met, at St. Johns, $50,000 going from Newyork to purchase bills. He also mentioned the smuggling of English goods into Massachusetts from the province, with this observation, that it would destroy all political allegiance & morality, & that the present generation would learn a pernicious trade, which they would not soon forget, but very probably teach it to the next. It was wittily observed by one, that if the U.S. should declare war against England, the people, in the states joining the province, or benefitted by the Canada market, would call town-meetings, to consider which side it would be the most for their interest to take! Another said, “We have no means, at this time, of paying our debts, & supporting our credit, save the article of ashes.—Wheat is not in demand—Ashes the same, at N York; but in Canada we can get a price for it more than double what it was ever before known—One barrell will bring as much almost as three barrells did but a few years since—Ashes are not contraband of war, there is no rebellion, no treason, no revolutionary principles in ashes surely. If I saw any evil in sending ashes to a good market I would not send them; the money we get in return is certainly a blessing, for it clears our lands, builds our houses & keeps our mechanics & labourers imployed.” Talking of a seisure it was observed, “That the loss (if condemnation followed) would be heavy, but the lake would be frosen, and a good sleighing season would enable them to baffle Gen. Woolsey, & to make it up again.”
                  One, with whom I had been talking about the value of wild-lands, said, mark  what I say—your lands will have their value fixed & regulated by the Canada market; it is the proper market for their produce & of which the city of New York will, e’er long, feel the effect.” The next day I, by chance, heard of an empty waggon, going to Troy for a puncheon of rum: I took my passage in it, & thence proceeded, by way of Albany, to New York.
                  I have observed, that those who were doing the most business, & imagined themselves to be making money at a great rate, previous to the Embargo, are the most clamorous about it. These slaves of avarice, whether in N York or in Boston, are bawling out continually “The embargo will be the ruin of the country”!! I was, in N York, witness to a proceeding which, for its contemptible meanness, [mu]st be without a parallell, viz. Soon after the embargo was laid, a meeting was called to devise means for relieving the seamen. The room was scantily [illu]minated, the attendance as scanty. A chairman was appointed & a motion was made to refer the business to the Corporation of the City, & the meeting immediately closed; the seamen, the instruments by which New York had become rich & great, the seamen for whose aid the meeting was expressly called—the Seamen, I  
                     find not on this occasion one single advocate!
                  Avarice both in the sea-ports & in the remote parts of this State appears to have affected 16/20ths. of the people, not that necessary degree of avarice which prudence itself might cultivate without a blush, but that greedy, insatiable, blood-sucking avarice, which clouds & besotts the mind, as the excessive useof spirit corrupts & besotts the body. Prosperity & adversity are considered the greatest tests of the character of individuals; why may they not be with equal propriety applied to a whole nation? It is manifest the former has produced a degree of moral depravity in this country, which is as dangerous to its existence & independence as the sharpest adversity. The Nestor of this age has to do with characters very different from those governed by the Nestor of Antiquty: they were not the people of the U.S. of whom he spoke when he said
                  “Yet these with soft, persuasive arts I sway’d;
                  When Nestor spoke, they listen’d and obey’d.”
                  With a sincere respect, and with the single view of communicating, for your information & amusement, these few facts & observations, I am, 
                  Sir, Your most obt. Servt.
                  
                     Charles Connell
                     
                  
               